Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Young on 07/08/2022.
The claims have been amended as follows:
13. (Currently Amended) A water purification system, that purifies water-to-be-cleaned by filtration, comprising:
a filtration element comprising at least two filtration blocks connected to each other in a water-flow series;
each of said filtration blocks 
a filtration main unit that has a housing that includes a plurality of cylindrical housing elements arrayed in a side-to-side series along respective parallel long axes thereof from a first narrow side to a second narrow side;
a first side cover having a planar outer surface and an inner surface having a series of respective concave arcs shaped to supportingly receive respective said cylindrical housing elements on a first cover-side;
a second side cover having a planar outer surface and an inner surface having a series of respective concave arcs shaped to supportingly receive respective said cylindrical housing elements on a second cover-side;
each said cylindrical housing element having a top portion with an opening and a removable lid and a bottom portion;
a convex portion extending from said top portion of each said cylindrical housing element away from said cylindrical housing elements perpendicularly to said respective long axes;
a convex element between the bottom portions of one of a pair of said cylindrical housing elements engaging with one of said bottom portions of said first side cover and said second side cover;
a top-cover that entirely covers a top of said filtration main unit and each said removable lid [[;]] , wherein
said top-cover covers said convex portion extending from said top portion



each said cylindrical housing element receiving a removable filtration material member that is flow connected so that 
each of said first and said second upper side openings positioned distal said top-cover on opposing sides thereof;
a through hole in at least one of said convex portions extending  through said top portion of one of said respective cylindrical housing elements;
a groove in said top-cover proximate said through hole; and
a fixing element extending from said one top portion through said through hole in said at least one convex portion and along said groove in said top-cover operative to fix said water purification system to an aquarium.

14.	 (Currently Amended) The water purification system, according to claim 13, wherein:
 a first of said at least two filtration blocks is joined in said-water-flow series to a second of said at least two filtration blocks at respective ones of said upper side openings along proximate said ones of said first and second narrow sides.

15. 	 (Currently Amended) The water purification system, according to claim 13, further comprising:
at least one connection plate between said at least two filtration blocks;
at least one vibration dampener mounted to said at least one connection plate; and
wherein each of said at least one connection plate respectively connects and fixes said filtration blocks and said at least one vibration dampener dampens a vibration therebetween.
In the Specification, at paragraph [0062], in line 2, “referred to FIG. 18, FIG. 19,” has been replaced with -- illustrated in FIG. 18 and FIG. 19, --  and in line 3, --  as --  has been inserted after “81f” and --  and --  has been inserted after “7.”.
The following is an examiner’s statement of reasons for allowance: Independent claim 13 is now deemed to distinguish over the formerly cited and applied prior art as well as the newly cited prior art in view of the combination of limitations concerning a filtration element comprising at least two filtration blocks connected in water-flow-series, with each filtration block comprising a housing having cylindrical filter housing elements arrayed in a series along a narrow vertical side and having side covers supportingly  receiving cylindrical, housing elements on first and second cover sides, each housing element having top openings, removable lid and bottom portions, 
in view of additional recitation of: each of the filtration blocks having “a convex portion extending from said top portion of each said cylindrical housing element away from said cylindrical housing elements perpendicularly to said respective long axes;
a convex element between the bottom portions of each respective one of a pair of said cylindrical housing elements engaging with one of said bottom portions of said first side cover and said second side cover:
a top-cover that entirely covers a top of said filtration main unit and each said removable lid, wherein
said top-cover covers said convex portion extending from said top portions of each said cylindrical housing element; …a through hole in at least one of said convex portions extending  through said top portion of one of said respective cylindrical housing elements;
a groove in said top-cover proximate said through hole; and
a fixing element extending from said filtration main unit top portion through said through hole in said at least one convex portion and along said groove in said top-cover operative to fix said water purification system to an aquarium”.
The newly cited prior art, particularly Bresolin et al US PGPUBS Document 2018/0263224; Ludlow patent 5,474,673; Renoud-Grappin et al US PGPUBS Document 2011/0290708, combined with the previously applied prior art, does suggest the combined features claimed excepting not suggesting the recitation of convex portion, convex element, top cover, through hole, groove and fixing element, as claimed. The claimed combination of features of convex portion, convex element, top cover, through hole, groove and fixing element enhances flexibility of arranging a plurality of different types of filter housing elements in a highly compact, and highly secure arrangement.
The claim amendments are made to mitigate a plurality of 35 U.S.C. 112 (a) and (b) issues concerning inconsistent terminology within the amended claims, inconsistencies between the Specification and claims as originally filed and the amended claims, antecedent basis issues, and grammatical correctness.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
JWD
07/08/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778